{¶ 32} Respectfully, I concur with the conclusion of the majority that a new trial should be ordered, but I dissent from the majority's holding that there is sufficient evidence of a partnership to entitle plaintiff to present that issue to the jury.
 {¶ 33} The seminal issue in this appeal is whether the relationship between Kampinski and Mellino was a partnership or whether Mellino was an employee of the corporation. The trial court, at the conclusion of plaintiff Mellino's case, ruled that there was insufficient evidence of a partnership and removed that issue from the jury's consideration. However, despite removing the partnership claim, she did allow the jury to consider postemployment wages as an element of damages. Both parties appeal: Mellino alleging error on the removal of the partnership issue, and Kampinski alleging error in permitting the jury to consider postemployment wages. It was uncontroverted that if Mellino were an employee, he would be an at-will employee and, absent an agreement or contract to the contrary, would not be entitled to postemployment wages.
 {¶ 34} The majority in this matter considered the following facts in holding that the issue of the existence or nonexistence of a partnership should go to a jury: Mellino's wage was calculated as a percentage of the net income of the corporation, increasing by one percent per year every year that he was with the firm. The majority finds that this could be construed as a partnership, as there is a sharing of the good fortune and the expenses of the business. However, Kampinski argues that this was just a formula for computing the wage of his employee. The majority further states that when Kampinski was absent from the office, Mellino was "in charge" and, further, that Mellino could hire and fire employees and sign contracts and checks. *Page 172 
 {¶ 35} The majority concludes that these powers are inconsistent with the role of an employee. Yet employees everywhere are in charge with power to hire and fire, the ability to enter into contracts, sign checks, and otherwise bind their employers. The factors listed by the majority that might support a finding of partnership are also completely consistent with Kampinski's contention that Mellino was an employee.
 {¶ 36} These ambiguous factors are contrasted with unambiguous factors such as the fact that the firm is registered with the state of Ohio as a corporation with Kampinski as the owner and sole shareholder and that every year Mellino filed his taxes as an employee of the law firm and never filed a K-1 with the Internal Revenue Service, as would have been required of a partner. The only evidence to the contrary was a line of credit applied for by both Kampinski and Mellino with National City Bank. I believe that the court correctly concluded that there was no significant evidence of a partnership and voluminous evidence that the Kampinski/Mellino relationship, though clearly at one time personally close, nonetheless was never anything but that of employer/employee.
 {¶ 37} The majority cites Allen v. Niehaus (Dec. 14, 2001), Hamilton App. Nos. C-000213 and C-000235, 2001 WL 1589169, for the proposition that a partnership can arise by operation of law when the parties are acting as though they are engaged in a partnership, quoting with approval the statement that the relevant inquiry is "not whether the parties intend that the law describe their relationship as a partnership, but rather whether they intend a relationship that includes the essential elements of partnership." The Allen case, however, is not on point here; it involved a suit by a purchaser of real estate (Allen) against two persons (Niehaus and Gvozdanovic). Gvozdanovic settled with Allen. At issue in the case was the nature and extent of the liability of Niehaus, if any, to Allen. The case at bar involves no third parties, but only the relationship of Kampinski and Mellino between themselves; accordingly, any analogy to Allen
must fail. The majority cites no authority for impressing a partnership upon two persons who have chosen legally to define their relationship as owner/employee of a corporation.1
 {¶ 38} The majority analyzes the trial court's directed verdict as it would a pretrial motion for summary judgment. In a motion for summary judgment, the trial court looks for any genuine issue of material fact that, if believed, would entitle a party to present the issue at trial. Among other things, summary judgments generally do not implicate the admissibility of any piece of evidence, nor generally does a summary judgment motion include all evidence that a party *Page 173 
intends to produce at trial. If a motion for summary judgment is overruled, the issue goes to trial and the court may revisit the same issue after listening to all of the admissible evidence. The court then determines whether it is an issue that the party should be entitled to present to a jury. In short, while it may be appropriate to deny a motion for summary judgment on the issue whether there was a partnership, a court could rightfully conclude at the conclusion of the plaintiff's case that this issue would be inappropriately presented to a jury, as "reasonable minds could come to but one conclusion upon the evidence submitted." Civ.R. 50. That is what the trial judge concluded here, and that is the holding I would affirm.
 {¶ 39} Accordingly, I believe the court was correct in removing the partnership issue from the jury but in error in allowing the jury to consider posttermination wages. However, I do agree that there appears to be an agreement between Kampinski and Mellino — Kampinski does not deny this — that Mellino should share in income resulting from cases he brought into the firm
over and above his 17 percent, and there is some evidence that there may be pretermination wages that are still due. Whether any portion of the jury's verdict reflects this is unknown to me, and hence I cannot state with certainty that the verdict against Kampinski should be wholly set aside.
 {¶ 40} Accordingly, I would reverse the judgment in this matter and remand the case for a new trial, not upon cross-appellant's allegation of error in the court's removal of the partnership claim but rather upon cross-appellee's allegation of error in permitting the jury to consider posttermination wages in the absence of a partnership claim.
1 This case was filed on April 22, 2002. No partnership claim was made at that time. The partnership theory was not raised until July 9, 2003, in an amended complaint. This surely belies Mellino's claim that he believed himself to be in a partnership with Kampinski and not an employee of the Kampinski Mellino Corporation.